DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites “a length of the third portion in the second direction is substantially equal to a length of the fifth portion in the second direction” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites “the second direction” is indefinite and unclear since there is no recitation of “a first direction”. The examiner suggests clarification.
Claim 6 recites the limitation "the second direction" in line 2 and line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozawa et al. [U.S. Pub. No. 2006/0006972] in view of Ishii [U.S. Pub. No. 2007/0188288].
Regarding Claim 1, Tozawa et al. shows a coil component (Fig. 8 with teachings from Figs. 3-6) comprising: 
an element body (20) which includes a pair of end surfaces (20a, 20b) facing each other (see Fig. 8), a pair of main surfaces (20e, 20f) facing each other (see Fig. 8), and a pair of side 5surfaces (20c, 20d) facing each other (see Fig. 8) and in which one of the main surfaces (20e) is a mounting surface (Paragraphs [0036], [0044], [0056]),
a coil (10) disposed in the element body (see Fig. 8), and 
a first external electrode (103 with teachings from element 3) and a second external electrode (105 with teachings from element 5) disposed on a side of each of the pair of end surfaces (20a, 20b) of the element 10body (see Fig. 8), 
wherein each of the first external electrode (103 with teachings from element 3) and the second external electrode (105 with teachings from element 5) includes a first portion (3a, 5a) disposed on the end surface (20a, 20b, see Figs 5-6 and 8), a second portion (3b, 5b) disposed on one main surface (20e, see Figs 5-6 and 8), a third portion (3c, 5c) disposed on the other main surface (20f, see Figs 5-6 and 8), a fourth portion (see Fig. 8, Paragraphs [0044], [0056]) 
15a coil axis (see Fig. 8 and Drawing 1 below, coil axis CA) of the coil extends in a facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below), 
one end of the coil (11a of element 10) and the first external electrode (103) are electrically connected by a first connecting portion (13), and the other end of the coil (11d of element 10) and the second external electrode (105) are electrically connected by a 20second connecting portion (14), 
each of the first connecting portion (13) and the second connecting portion (14) is disposed closer to a side of the other main surface (20f) facing the mounting surface (see Figs 5-6 and 8, Paragraphs [0044], [0056]) than a center of the pair of main surfaces in a facing direction (see Fig. 8 and Drawing 1 below, elements 13, 14 is closer to element 20f than a center of elements 20e, 20f in a facing direction), 
25at least a part of the coil (10) is disposed in a first region (see Fig. 8 and Drawing 1 below, region R1) partitioned by a first straight line (straight line L1) which connects a first contact point (point P1) between an 19FP18-1044-00edge (edge E1) of the second portion (3b) of the first external electrode (103 with teachings from element 3) and one main surface (20e) to a second contact point (point P2) between an edge (edge E2) of the third portion (3c) and the other main surface (20f), a center line (center line CL) which passes through the center and extends in a facing direction of the pair of end surfaces (20a, 20b), one end 5surface (20a), and the other main surface (20f), and a second region (region R2) partitioned by a second straight line (straight line L2) which connects a third contact point (point P3) between an edge (edge E3) of the second portion (3b) of the second external electrode (105 with teachings from element 5) and one main surface (20e) to a fourth contact point (point P4) between an edge (edge E4) of the third portion (3c) and the other main surface (20f), the center line (center line CL), the other 
the coil (10) is not disposed in a third region (region R3) partitioned by a third straight line (straight line L3) which connects the first contact point (point P1) to a first intersection point (intersection point IP1) between the center line (center line CL) and one end surface (20a), the one end surface (20a), 15and one main surface (20e), and a fourth region (region R4) partitioned by a fourth straight line (straight line L4) which connects the third contact point (point P3) to a second intersection point (intersection point IP2) between the center line (center line CL) and the other end surface (20b), the other end surface (20b), and the one main surface (20e) when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below).
For clearer illustration, Ishii shows an inductor (see Figs. 1-4 and Drawing 3 below) teaching and suggesting the coil (11) is not disposed in a third region (region R3) partitioned by a third straight line (straight line L3) which connects the first contact point (point P1) to a first intersection point (intersection point IP1) between the center line (center line CL) and one end surface (left surface), the one end surface (left surface), 15and one main surface (bottom surface), and a fourth region (region R4) partitioned by a fourth straight line (straight line L4) which connects the third contact point (point P3) to a second intersection point (intersection point IP2) between the center line (center line CL) and the other end surface (right surface), the other end surface (right surface), and the one main surface (bottom surface) when seen in the facing direction of the pair of side surfaces (see Fig. 1 and Drawing 3 below).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil is not disposed in a third region and a fourth region as taught by Ishii for the coil as disclosed by Tozawa et al. to achieve high Q value by necessary inductance (Paragraph [0006]).
Regarding Claim 202, Tozawa et al. shows at least a part of an inner edge of the coil is disposed in each of the first region and the second region when seen in the facing direction of 
Ishii also shows at least a part of an inner edge of the coil is disposed in each of the first region and the second region when seen in the facing direction of the pair of side surfaces (see Fig. 1 and Drawing 3 below, at least a part of an inner edge of element 11 is disposed in each region R1 and region R2 when seen in the facing direction of front and back surfaces).
Regarding Claim 4, Tozawa et al. shows at least a part of the coil (10) is disposed between the center line and one main surface when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below, element 10 is disposed between center line CL and element 20e when seen in the facing direction of elements 20c, 20d).  
Ishii also shows at least a part of the coil (11) is disposed between the center line and one main surface when seen in the facing direction of the pair of side surfaces (see Fig. 1 and Drawing 3 below, element 11 is disposed between center line CL and bottom surface when seen in the facing direction of left and right surfaces).  
Regarding Claim 55, Ishii shows the coil (11) is not disposed in a fifth region (region R5) partitioned by the first straight line (straight line L1), the center line (center line CL), and the third straight line (straight line L3) and a sixth region (region R6) partitioned by the second straight line (straight line L2), the center line (center line CL), and the fourth straight line (straight line L4) when seen in the facing direction of the pair of side surfaces (see Fig. 1 and Drawing 3 below).
Regarding Claim 6 (see 112 rejection above), Tozawa et al. shows a length of the third portion (3c, 5c) in the second direction (left to right direction) is substantially equal to a length of the fifth portion (see Fig. 8, Paragraphs [0044], [0056]) in the second direction (see Fig. 8, a length of the third portion in the left to right direction is substantially equal to a length of the fifth portion in the left to right direction).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozawa et al. in view of Ishii as applied to claim 1 above, and further in view of Kwag et al. [U.S. Pub. No. 2015/0318112].
Regarding Claim 6, Tozawa et al. in view of Ishii shows the claimed invention as applied above.
In addition, Kwag et al. shows an electronic component (see Figs. 1-2) for an inductor (Paragraph [0003]) teaching and suggesting a length (B1) of the third portion (1 or 2) in the second direction (left to right direction) is substantially equal to a length (B1) of the fifth portion (5 or 6) in the second direction (see Fig. 1, a length B1 of the third portion in the left to right direction is substantially equal to a length B1 of the fifth portion in the left to right direction, Paragraph [0059]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of the third portion in the second direction is substantially equal to a length of the fifth portion in the second direction as taught by Kwag et al. for the coil device as disclosed by Tozawa et al. in view of Ishii to simplify design which can reduce manufacture cost and time (Paragraph [0006]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozawa et al. in view of Ishii as applied to claim 1 above, and further in view of Im et al. [U.S. Pub. No. 2015/0371755].

In addition, Im et al. shows an electronic component (see Fig. 1-3) teaching and suggesting a length (W1) of the third portion (S2 or S1) in the second direction (left to right direction) is substantially equal to a length (W1) of the fifth portion (S6 or S5) in the second direction (see Fig. 3, a length W1 of the third portion in the left to right direction is substantially equal to a length W1 of the fifth portion in the left to right direction, Paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of the third portion in the second direction is substantially equal to a length of the fifth portion in the second direction as taught by Im et al. for the coil device as disclosed by Tozawa et al. in view of Ishii to simplify design which can reduce manufacture cost and time (Paragraph [0006]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozawa et al. in view of Ishii as applied to claim 1 above, and further in view of Yatabe et al. [U.S. Pub. No. 2017/0018351].
Regarding Claim 6 (see 112 rejection above), Tozawa et al. in view of Ishii shows the claimed invention as applied above.
In addition, Yatabe et al. shows an electronic component (see Figs. 24a or 24b) teaching and suggesting a length of the third portion (top surface) in the second direction (left to right direction) is substantially equal to a length of the fifth portion (front or back surface) in the second direction (see Figs. 24a or 24b, a length of the third portion in the left to right direction is substantially equal to a length of the fifth portion in the left to right direction, Paragraph [0086]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of the third portion in the second direction is substantially equal to a length of the fifth portion in the second direction as taught by Yatabe et .




Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii [U.S. Pub. No. 2007/0188288] in view of Tozawa et al. [U.S. Pub. No. 2006/0006972].
Regarding Claim 1, Ishii shows a coil component (Figs. 1-4) comprising: 
an element body (12) which includes a pair of end surfaces (left and right surfaces) facing each other (see Figs. 1-4), a pair of main surfaces (top and bottom surfaces) facing each other (see Figs. 1-4), and a pair of side 5surfaces (front and back surfaces) facing each other (see Figs. 1-4) and in which one of the main surfaces (bottom surface) is a mounting surface (bottom surface can be a mounting surface),
a coil (11) disposed in the element body (see Figs. 1-4), and 
a first external electrode (left element 13) and a second external electrode (right element 13) disposed on a side of each of the pair of end surfaces (left and right surfaces) of the element 10body (see Figs. 1-4), 
wherein each of the first external electrode (left element 13) and the second external electrode (right element 13) includes a first portion (left and right portion of element 13) disposed on the end surface (left and right surfaces, see Figs. 1-4), a second portion (bottom portion) disposed on one main surface (bottom surface, see Figs. 1-4), a third portion (top portion) disposed on the other main surface (top surface, see Figs. 1-4, Paragraphs [0032]-[0033]), a fourth portion (see Figs. 1-4, Paragraphs [0032]-[0033]) disposed on one side surface (front surface) and a fifth portion (see Figs. 1-4, Paragraphs [0032]-[0033]) disposed on the other20FP18-1044-00 side surface (back surface),

one end of the coil (11a of element 11) and the first external electrode (left element 13) are electrically connected by a first connecting portion (11a1), and the other end of the coil (11d of element 11) and the second external electrode (right element 13) are electrically connected by a 20second connecting portion (11d1), 
each of the first connecting portion (11a1) and the second connecting portion (11d1) is disposed closer to a side of the other main surface (top surface) facing the mounting surface (see Figs. 1-4 and Drawing 3 below) than a center of the pair of main surfaces in a facing direction (see Fig. 1 and Drawing 3 below), 
25at least a part of the coil (11) is disposed in a first region (see Fig. 1 and Drawing 3 below, region R1) partitioned by a first straight line (straight line L1) which connects a first contact point (point P1) between an 19FP18-1044-00edge (edge E1) of the second portion (bottom portion) of the first external electrode (left element 13) and one main surface (bottom surface) to a second contact point (point P2) between an edge (edge E2) of the third portion (top portion) and the other main surface (top surface), a center line (center line CL) which passes through the center and extends in a facing direction of the pair of end surfaces (left and right surfaces), one end 5surface (left surface), and the other main surface (top surface), and a second region (region R2) partitioned by a second straight line (straight line L2) which connects a third contact point (point P3) between an edge (edge E3) of the second portion (bottom portion) of the second external electrode (right element 13) and one main surface (bottom surface) to a fourth contact point (point P4) between an edge (edge E4) of the third portion (bottom portion) and the other main surface (top surface), the center line (center line CL), the other end surface (right surface), 10and the other main surface (top surface) when seen in the facing direction of the pair of side surfaces (see Fig. 1 and Drawing 3 below), and 

Ishii does not explicitly disclose one of the main surfaces is a mounting surface.
Tozawa et al. shows a coil component (Fig. 8 with teachings from Figs. 3-6) teaching and suggesting an element body (20) which includes a pair of end surfaces (20a, 20b) facing each other (see Fig. 8), a pair of main surfaces (20e, 20f) facing each other (see Fig. 8), and a pair of side 5surfaces (20c, 20d) facing each other (see Fig. 8) and in which one of the main surfaces (20e) is a mounting surface (Paragraphs [0036], [0044], [0056]), and each of the first connecting portion (13) and the second connecting portion (14) is disposed closer to a side of the other main surface (20f) facing the mounting surface (see Figs 5-6 and 8, Paragraphs [0044], [0056]) than a center of the pair of main surfaces in a facing direction (see Fig. 8 and Drawing 1 below, elements 13, 14 is closer to element 20f than a center of elements 20e, 20f in a facing direction), and each of the first 25external electrode (103) and the second external electrode (105) has a fourth portion (see Fig. 8, Paragraphs [0044], [0056]) disposed on one side surface (20c) and a fifth portion (see Fig. 8, Paragraphs [0044], [0056]) disposed on the other 20FP18-1044-00 side surface (20d).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have one of the main surfaces is a mounting surface as taught by Tozawa et al. for the coil as disclosed by Ishii for the spacing between each lead 
Regarding Claim 202, Ishii shows at least a part of an inner edge of the coil is disposed in each of the first region and the second region when seen in the facing direction of the pair of side surfaces (see Fig. 1 and Drawing 3 below, at least a part of an inner edge of element 11 is disposed in each region R1 and region R2 when seen in the facing direction of front and back surfaces).
Tozawa et al. also shows at least a part of an inner edge of the coil is disposed in each of the first region and the second region when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below, at least a part of an inner edge of element 10 is disposed in each region R1 and region R2 when seen in the facing direction of elements 20c, 20d).
Regarding Claim 4, Ishii shows at least a part of the coil (11) is disposed between the center line and one main surface when seen in the facing direction of the pair of side surfaces (see Fig. 1 and Drawing 3 below, element 11 is disposed between center line CL and bottom surface when seen in the facing direction of left and right surfaces).
Tozawa et al. also shows at least a part of the coil (10) is disposed between the center line and one main surface when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below, element 10 is disposed between center line CL and element 20e when seen in the facing direction of elements 20c, 20d).  
Regarding Claim 55, Ishii shows the coil (11) is not disposed in a fifth region (region R5) partitioned by the first straight line (straight line L1), the center line (center line CL), and the third straight line (straight line L3) and a sixth region (region R6) partitioned by the second straight line (straight line L2), the center line (center line CL), and the fourth straight line (straight line L4) when seen in the facing direction of the pair of side surfaces (see Fig. 1 and Drawing 3 below).

Tozawa et al. also shows a length of the third portion (3c, 5c) in the second direction (left to right direction) is substantially equal to a length of the fifth portion (see Fig. 8, Paragraphs [0044], [0056]) in the second direction (see Fig. 8, a length of the third portion in the left to right direction is substantially equal to a length of the fifth portion in the left to right direction).
Moreover, having a length of the third portion in the second direction is substantially equal to a length of the fifth portion in the second direction would have been an obvious design choice based on intended and/or environmental use based on design requirements to reduce manufacture time and cost while ensuring mounting strength.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Tozawa et al. as applied to claim 1 above, and further in view of Kwag et al. [U.S. Pub. No. 2015/0318112].
Regarding Claim 6, Ishii in view of Tozawa et al. shows the claimed invention as applied above.
In addition, Kwag et al. shows an electronic component (see Figs. 1-2) for an inductor (Paragraph [0003]) teaching and suggesting a length (B1) of the third portion (1 or 2) in the second direction (left to right direction) is substantially equal to a length (B1) of the fifth portion (5 or 6) in the second direction (see Fig. 1, a length B1 of the third portion in the left to right direction is substantially equal to a length B1 of the fifth portion in the left to right direction, Paragraph [0059]).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Tozawa et al. as applied to claim 1 above, and further in view of Im et al. [U.S. Pub. No. 2015/0371755].
Regarding Claim 6, Ishii in view of Tozawa et al. shows the claimed invention as applied above.
In addition, Im et al. shows an electronic component (see Fig. 1-3) teaching and suggesting a length (W1) of the third portion (S2 or S1) in the second direction (left to right direction) is substantially equal to a length (W1) of the fifth portion (S6 or S5) in the second direction (see Fig. 3, a length W1 of the third portion in the left to right direction is substantially equal to a length W1 of the fifth portion in the left to right direction, Paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of the third portion in the second direction is substantially equal to a length of the fifth portion in the second direction as taught by Im et al. for the coil device as disclosed by Ishii in view of Tozawa et al. to simplify design which can reduce manufacture cost and time (Paragraph [0006]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Tozawa et al. as applied to claim 1 above, and further in view of Yatabe et al. [U.S. Pub. No. 2017/0018351].

In addition, Yatabe et al. shows an electronic component (see Figs. 24a or 24b) teaching and suggesting a length of the third portion (top surface) in the second direction (left to right direction) is substantially equal to a length of the fifth portion (front or back surface) in the second direction (see Figs. 24a or 24b, a length of the third portion in the left to right direction is substantially equal to a length of the fifth portion in the left to right direction, Paragraph [0086]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of the third portion in the second direction is substantially equal to a length of the fifth portion in the second direction as taught by Yatabe et al. for the coil device as disclosed by Ishii in view of Tozawa et al. to simplify design which can reduce manufacture cost and time (Paragraph [0006]).




Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozawa et al. [U.S. Pub. No. 2006/0006972] in view of Suzuki et al. [U.S. Patent No. 6,452,473].
Regarding Claim 1, Tozawa et al. shows a coil component (Fig. 8 with teachings from Figs. 3-6) comprising: 
an element body (20) which includes a pair of end surfaces (20a, 20b) facing each other (see Fig. 8), a pair of main surfaces (20e, 20f) facing each other (see Fig. 8), and a pair of side 5surfaces (20c, 20d) facing each other (see Fig. 8) and in which one of the main surfaces (20e) is a mounting surface (Paragraphs [0036], [0044], [0056]),
a coil (10) disposed in the element body (see Fig. 8), and 

wherein each of the first external electrode (103 with teachings from element 3) and the second external electrode (105 with teachings from element 5) includes a first portion (3a, 5a) disposed on the end surface (20a, 20b, see Figs 5-6 and 8), a second portion (3b, 5b) disposed on one main surface (20e, see Figs 5-6 and 8), a third portion (3c, 5c) disposed on the other main surface (20f, see Figs 5-6 and 8), a fourth portion (see Fig. 8, Paragraphs [0044], [0056]) disposed on one side surface (20c) and a fifth portion (see Fig. 8, Paragraphs [0044], [0056]) disposed on the other 20FP18-1044-00side surface (20d),
15a coil axis (see Fig. 8 and Drawing 1 below, coil axis CA) of the coil extends in a facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below), 
one end of the coil (11a of element 10) and the first external electrode (103) are electrically connected by a first connecting portion (13), and the other end of the coil (11d of element 10) and the second external electrode (105) are electrically connected by a 20second connecting portion (14), 
each of the first connecting portion (13) and the second connecting portion (14) is disposed closer to a side of the other main surface (20f) facing the mounting surface (see Figs 5-6 and 8, Paragraphs [0044], [0056]) than a center of the pair of main surfaces in a facing direction (see Fig. 8 and Drawing 1 below, elements 13, 14 is closer to element 20f than a center of elements 20e, 20f in a facing direction), 
25at least a part of the coil (10) is disposed in a first region (see Fig. 8 and Drawing 1 below, region R1) partitioned by a first straight line (straight line L1) which connects a first contact point (point P1) between an 19FP18-1044-00edge (edge E1) of the second portion (3b) of the first external electrode (103 with teachings from element 3) and one main surface (20e) to a second contact point (point P2) between an edge (edge E2) of the third portion (3c) and the other main 
the coil (10) is not disposed in a third region (region R3) partitioned by a third straight line (straight line L3) which connects the first contact point (point P1) to a first intersection point (intersection point IP1) between the center line (center line CL) and one end surface (20a), the one end surface (20a), 15and one main surface (20e), and a fourth region (region R4) partitioned by a fourth straight line (straight line L4) which connects the third contact point (point P3) to a second intersection point (intersection point IP2) between the center line (center line CL) and the other end surface (20b), the other end surface (20b), and the one main surface (20e) when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below).
For clearer illustration, Suzuki et al. shows an inductor (see Fig. 8 upside down and Drawing 2 below) teaching and suggesting the coil (3) is not disposed in a third region (region R3) partitioned by a third straight line (straight line L3) which connects the first contact point (point P1) to a first intersection point (intersection point IP1) between the center line (center line CL) and one end surface (left surface), the one end surface (left surface), 15and one main surface (bottom surface), and a fourth region (region R4) partitioned by a fourth straight line (straight line L4) which connects the third contact point (point P3) to a second intersection point (intersection point IP2) between the center line (center line CL) and the other end surface (right surface), the other end surface (right surface), and the one main surface (bottom surface) when 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil is not disposed in a third region and a fourth region as taught by Suzuki et al. for the coil as disclosed by Tozawa et al. to reduce stray capacitance so that the inductor is adaptable for a high frequency application (Col. 2, Lines 18-22).
Regarding Claim 202, Tozawa et al. shows at least a part of an inner edge of the coil is disposed in each of the first region and the second region when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below, at least a part of an inner edge of element 10 is disposed in each region R1 and region R2 when seen in the facing direction of elements 20c, 20d).
Suzuki et al. also shows at least a part of an inner edge of the coil is disposed in each of the first region and the second region when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 2 below, at least a part of an inner edge of element 3 is disposed in each region R1 and region R2 when seen in the facing direction of front and back surfaces).
Regarding Claim 4, Tozawa et al. shows at least a part of the coil (10) is disposed between the center line and one main surface when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 1 below, element 10 is disposed between center line CL and element 20e when seen in the facing direction of elements 20c, 20d).  
Suzuki et al. also shows at least a part of the coil (3) is disposed between the center line and one main surface when seen in the facing direction of the pair of side surfaces (see Fig. 8 and Drawing 2 below, element 3 is disposed between center line CL and bottom surface when seen in the facing direction of left and right surfaces).  

Regarding Claim 6 (see 112 rejection above), Tozawa et al. shows a length of the third portion (3c, 5c) in the second direction (left to right direction) is substantially equal to a length of the fifth portion (see Fig. 8, Paragraphs [0044], [0056]) in the second direction (see Fig. 8, a length of the third portion in the left to right direction is substantially equal to a length of the fifth portion in the left to right direction).
Moreover, having a length of the third portion in the second direction is substantially equal to a length of the fifth portion in the second direction would have been an obvious design choice based on intended and/or environmental use based on design requirements to reduce manufacture time and cost while ensuring mounting strength.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozawa et al. in view of Suzuki et al. as applied to claim 1 above, and further in view of Kwag et al. [U.S. Pub. No. 2015/0318112].
Regarding Claim 6, Tozawa et al. in view of Suzuki et al. shows the claimed invention as applied above.
In addition, Kwag et al. shows an electronic component (see Figs. 1-2) for an inductor (Paragraph [0003]) teaching and suggesting a length (B1) of the third portion (1 or 2) in the second direction (left to right direction) is substantially equal to a length (B1) of the fifth portion (5 or 6) in the second direction (see Fig. 1, a length B1 of the third portion in the left to right 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of the third portion in the second direction is substantially equal to a length of the fifth portion in the second direction as taught by Kwag et al. for the coil device as disclosed by Tozawa et al. in view of Suzuki et al. to simplify design which can reduce manufacture cost and time (Paragraph [0006]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozawa et al. in view of Suzuki et al. as applied to claim 1 above, and further in view of Im et al. [U.S. Pub. No. 2015/0371755].
Regarding Claim 6, Tozawa et al. in view of Suzuki et al. shows the claimed invention as applied above.
In addition, Im et al. shows an electronic component (see Fig. 1-3) teaching and suggesting a length (W1) of the third portion (S2 or S1) in the second direction (left to right direction) is substantially equal to a length (W1) of the fifth portion (S6 or S5) in the second direction (see Fig. 3, a length W1 of the third portion in the left to right direction is substantially equal to a length W1 of the fifth portion in the left to right direction, Paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of the third portion in the second direction is substantially equal to a length of the fifth portion in the second direction as taught by Im et al. for the coil device as disclosed by Tozawa et al. in view of Suzuki et al. to simplify design which can reduce manufacture cost and time (Paragraph [0006]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozawa et al. in view of Suzuki et al. as applied to claim 1 above, and further in view of Yatabe et al. [U.S. Pub. No. 2017/0018351].
Regarding Claim 6 (see 112 rejection above), Tozawa et al. in view of Suzuki et al. shows the claimed invention as applied above.
In addition, Yatabe et al. shows an electronic component (see Figs. 24a or 24b) teaching and suggesting a length of the third portion (top surface) in the second direction (left to right direction) is substantially equal to a length of the fifth portion (front or back surface) in the second direction (see Figs. 24a or 24b, a length of the third portion in the left to right direction is substantially equal to a length of the fifth portion in the left to right direction, Paragraph [0086]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of the third portion in the second direction is substantially equal to a length of the fifth portion in the second direction as taught by Yatabe et al. for the coil device as disclosed by Tozawa et al. in view of Suzuki et al. to simplify design which can reduce manufacture cost and time (Paragraph [0006]).



    PNG
    media_image1.png
    476
    748
    media_image1.png
    Greyscale

Drawing 1

    PNG
    media_image2.png
    393
    682
    media_image2.png
    Greyscale

Drawing 2

    PNG
    media_image3.png
    409
    718
    media_image3.png
    Greyscale

Drawing 3
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Tozawa et al. does not show “a fourth portion disposed on one side surface and a fifth portion disposed on the other20FP18-1044-00 side surface” is found not persuasive because Tozawa et al. shows each of the first 25external electrode (103) and the second external electrode (105) has a fourth portion (see Fig. 8, Paragraphs [0044], [0056]) disposed on one side surface (20c) and a fifth portion (see Fig. 8, Paragraphs [0044], [0056]) disposed on the other 20FP18-1044-00side surface (20d).
In response to applicant’s arguments that Tozawa et al. teaches away from the features of independent claim 1 such as “a fourth portion disposed on one side surface and a fifth portion disposed on the other20FP18-1044-00 side surface” is found not persuasive. The argument is found not persuasive because Tozawa et al. is presented as the primary reference and the examiner clearly rely on Fig. 8 as the main structure with the specific design of the external electrodes. 
In response to applicant’s arguments that Tozawa et al. that Fig. 8 is a comparative example and in Paragraphs [0009] and [0064] discloses “inferior to the other disclosed embodiments because the Q value is low for the Figure 8 embodiment” and therefore one of ordinary skill in the art would not adopt this configuration in practice is found not persuasive. Once again, the argument is found not persuasive because Tozawa et al. is presented as the primary reference and the examiner clearly rely on Fig. 8 as the main structure with the specific design of the external electrodes.  The primary reference of Tozawa et al. is used to anticipate the claimed limitations in claim 1 until Tozawa et al. states what remaining claim limitation is lacking from Tozawa et al. Therefore, the external electrodes as shown in Fig. 8 of Tozawa et al. is not modified and therefore would not need a motivation.  Although Fig. 8 is described as inferior does not vitiate the fact that Tozawa et al. still shows the claimed limitations in claim 1. Although, Tozawa et al. in Fig. 8 might have non-preferred Q value does not mean that the structure in Fig. 8 is not operable and the structure can be use for other purposes such as ensuring mounting strength. Furthermore, note that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP 2123 (I).  Also, note that “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a boarder disclosure or nonpreferred 

In response to applicant’s arguments that Ishii in Figs. 1 and 4 does not show coil 11 is disposed in regions corresponding to regions A1 and A2 and that Ishii as a primary reference should be withdrawn is found not persuasive. This is found not persuasive and the examiner will compare Ishii’s drawings and applicant’s drawings (see Drawing A below).  Applicant’s originally filed specification in Paragraph [0022] recites:
“The first portion 20a constitutes one end of the coil 8. The first portion 20a and the second external electrode 5 are electrically connected by a second connecting portion 28. The second connecting portion 28 is formed integrally with the first portion 20a. The second connecting portion 28 is exposed on the end surface 2b of the element body 2 and is directly connected to the second external electrode 5.”
and Paragraph [0025] recites:
 “The first portion 23a constitutes the other end of the coil 8. The first portion 23a and the first external electrode 4 are electrically connected by a first connecting portion 29. The first connecting portion 29 is formed integrally with the first portion 23a. The first connecting portion 29 is exposed on the end surface 2a of the element body 2 and is directly connected to the first external electrode 4”.
From Paragraph [0022], the specification clearly discloses the first portion 20a constitutes one end of the coil 8. Therefore, Ishii shows the first portion 11d constitutes one end of the coil 11.
Further, from Paragraph [0022], the specification clearly discloses the first portion 20a and the second external electrode 5 are electrically connected by a second connecting portion 28. The second connecting portion 28 is formed integrally with the first portion 20a. Therefore, Ishii shows the first portion 11d and the second external electrode (right element 13) are 
From Paragraph [0025], the specification clearly discloses the first portion 23a constitutes the other end of the coil 8. Therefore, Ishii shows the first portion 11a constitutes one end of the coil 11.
Further, from Paragraph [0025], the specification clearly discloses the first portion 23a and the first external electrode 4 are electrically connected by a first connecting portion 29. The first connecting portion 29 is formed integrally with the first portion 23a. Therefore, Ishii shows the first portion 11a and the first external electrode (left element 13) are electrically connected by a first connecting portion 11a1. The first connecting portion 11a1 is formed integrally with the first portion 11a (Paragraph [0034]).
Therefore, based on applicant’s originally filed specification in Paragraphs [0022] and [0025], it is reasonable for the examiner to use such assertion. The drawn portions 11a1 and 11d1 can be defined as forming a part of the coil as recited in claim 1 just as applicant’s originally filed specification in Paragraphs [0022] states “[t]he second connecting portion 28 is formed integrally with the first portion 20a” and Paragraph [0025] states “[t]he first connecting portion 29 is formed integrally with the first portion 23a”. Therefore, the coil is not differentiated from the first and second connecting portions in claim 1 since the coil is formed integrally with the first and second connecting portions as disclosed in the originally filed specification in Paragraphs [0022] and [0025].  Therefore, coil 11 in Ishii is disposed in regions A1 and A2.
Therefore, Ishii shows at least a part of the coil (11) is disposed in a first region (see Fig. 1 and Drawing 3 above, region R1) partitioned by a first straight line (straight line L1) which connects a first contact point (point P1) between an 19FP18-1044-00edge (edge E1) of the second portion (bottom portion) of the first external electrode (left element 13) and one main surface (bottom surface) to a second contact point (point P2) between an edge (edge E2) of the third portion (top portion) and the other main surface (top surface), a center line (center line CL) which 

In response to applicant’s arguments that Suzuki et al. in Fig. 1 does not show coil 3 is disposed in the claimed first and second regions, which corresponds to regions A1 and A2 is found not persuasive based on the same reasons set forth above for Ishii.  Suzuki et al. in Drawing 2 shown above clearly shows coil 3 is disposed in the claimed first and second regions, which corresponds to regions A1 and A2 in the present application.

    PNG
    media_image4.png
    865
    819
    media_image4.png
    Greyscale

Drawing A
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837